DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

   WILLIAM TERRY ROBINSON a/k/a WILLIE TERRY ROBINSON,
                        Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D22-1064

                          [September 14, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Deborah Carpenter-Toye, Judge; L.T. Case No.
21-12232TC10A.

  Gordon Weekes, Public Defender, and Lisa S. Lawlor, Chief Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

DAMOORGIAN, J.

   Appellant, William Terry Robinson, was charged with Driving While
License Suspended with Knowledge, pursuant to section 322.34(2)(a),
Florida Statutes (2021). The case proceeded to trial where Appellant’s
driving record with the Florida Department of Highway and Motor Safety
(“DHSMV”) was admitted into evidence. The driving record reflected
Appellant’s license status as “valid” with an “issue date” of October 10,
2020. The address listed on Appellant’s driving record was a residential
re-entry program where Appellant lived after his release from prison in
2020. Prior to that, he was homeless. Regarding suspensions, the second
page of the driving record listed one sanction which provided: failure to
pay suspension effective April 17, 2012; a citation number; and that notice
was provided on March 28, 2012. The driving record did not reflect the
address to which the notice of suspension was sent in 2012, and there was
no testimony regarding Appellant’s address in 2012. Appellant twice
moved for a judgment of acquittal on grounds the State failed to present a
prima facie case that he knew his license had been suspended. The court
denied the motions. Appellant was adjudicated guilty as charged.

   On appeal, Appellant argues the court fundamentally erred when it
denied his motions of judgment of acquittal because the State failed to
prove Appellant had knowledge his license was suspended. The State
properly concedes error.

    To prove the crime of driving with a suspended license, the State must
establish three elements: (1) the defendant’s driver’s license was
suspended at the relevant time, (2) the defendant had knowledge of the
license suspension, and (3) the defendant was actually driving. Prater v.
State, 161 So. 3d 489, 491 (Fla. 5th DCA 2014). See also Fla. Std. Jury
Instr. (Crim.) 28.11. “The element of knowledge is satisfied if the person
has been previously cited . . . or the person admits to knowledge of the
cancellation, suspension, or revocation, or suspension or revocation
equivalent status; or the person received notice . . . .” § 322.34(2), Fla.
Stat. (2021). Regarding notice, the State is required to prove that DHSMV
mailed the notice to the last known mailing address. See Anderson v.
State, 87 So. 3d 774, 780 (Fla. 2012).

   Here, Appellant denied having knowledge of the 2012 suspension and
denied receiving notice of the suspension. While the driving record
admitted into evidence and relied on by the State reflected a notice of
suspension was sent in 2012, the driving record did not provide where the
suspension notice was sent at the time of mailing and there was no
evidence of Appellant’s last known address on file with DHSMV in 2012.
The only address listed on the driving record was an address from 2020.
The State therefore failed to present a prima facie case that Appellant had
knowledge of his license suspension.         We accordingly reverse the
conviction and sentence and remand with instructions for the trial court
to enter a judgment of acquittal.

   Reversed and remanded with instructions.

KLINGENSMITH, C.J., and WARNER, J., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2